DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I claims 1-8,15-20 in the reply filed on 16FEB2021 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/726,730 filed on 09/04/2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
No Information Disclosure Statement has been filed.
Claim Interpretation
	The Examiner notes that claims 15-20 do not require as part of the invention “a separator” or any of the associated elements of “a separator”. The claims are interpreted as requiring only a pressure tank with structures considered appropriate/capable of the specified functions. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure 
a down-flow system in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the claim limitation “a down-flow system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
The specification at par. [0031] discusses the down-flow system without specifying any sort of structure that performs the function of initiating a downward flow. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15,17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARTIN (CA 2041479).
Regarding claim 15, MARTIN teaches an apparatus for separating solids from well fluids (title, Figs.) including a pressure tank (Fig. 1 #1; abstract), comprising:
a partition wall (perforate disc or plate, Fig. 1 #26) between a collection chamber (left side of tank comprising inlet #7 and solids) and a separation chamber (right side of tank comprising oil, water, and gas and their respective outlets) defined in the pressure tank;
a first inlet (Fig. 1 #7) communicating with the collection chamber, wherein the first inlet is capable of receiving a solids component and provide the solids component to the collection chamber (P3/L24-P4/L1);

a first drain (Fig. 1 #19) in communication with the collection chamber;
a first liquid outlet (Fig. 1 #50; P7/L23-24) in communication with the separation chamber, wherein the first liquid outlet is capable of allowing at least a portion of the liquid component that is received into the separation chamber to be removed therefrom; and
a gas outlet (Fig. 1 #49; P7/L20-23) in communication with the separation chamber, wherein the gas outlet is capable of allowing at least a portion of a gaseous component that is received into the separation chamber to be removed therefrom.
Regarding claim 17, MARTIN teaches the separation chamber comprises a weir (Figs. 1-3; P8/L7-14), 
wherein the separator system defines a first liquid collection region on one horizontal side of the weir, and a second liquid collection region on a second horizontal side of the weir, and 
wherein the first liquid outlet (water outlet, Fig. 1 #50) is in communication with the first liquid collection region, and a second liquid outlet (oil outlet, Fig. 1 #55) of the pressure tank is in communication with the second liquid collection region.
Regarding claim 18, MARTIN teaches a gas collection region extends between the partition wall and an end of the pressure tank in the separation chamber (Fig. 1), and wherein the gas outlet (Fig. 1 #49) is in communication with the gas collection region.
Regarding claim 19, MARTIN teaches the pressure tank comprises a pressure-relief valve (P5/L18-19) that is capable of allowing fluid flow between the separation chamber and the collection chamber, in response a pressure differential therebetween reaching a predetermined level (pressure differential gauges, Fig. 1 #23,40).
Regarding claim 20, MARTIN teaches the pressure tank is capable of being horizontally-oriented, such that the collection chamber is horizontally adjacent to the separation chamber (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5-8 are rejected under 35 U.S.C. 103 as being unpatentable over MECUSKER (US 3802501) in view of MARTIN (CA 2041479).
Regarding claim 1, MECUSKER teaches cleaning apparatus for oil well production (title, Figs.) including:
a separator (cyclone, Fig. 1 #20; C3/L20-22) comprising an inlet (Fig. 1 #18) capable of receiving a mixed fluid, a first outlet (solids outlet, Fig. 1 #24), and a second outlet (liquid outlet, Fig. 1 #36), the separator being capable of at least partially separate a solids component of the mixed fluid from a liquid component and a gaseous component of the mixed fluid, and capable of directing the separated solids component to the first outlet and at least some of the liquid and gaseous components to the second outlet (C3/L30-46); and
a pressure tank (Fig. 1 #40) physically coupled to the separator (via piping), the pressure tank comprising:
a first inlet (Fig. 1 #38);
a first drain (drain valve; see also alternative embodiment of Fig. 5);
a first liquid outlet (Fig. 1 #46); and
a gas outlet (Fig. 1 #44).
MECUSKER further teaches that the solids component from the cyclone underflow is sent to a storage tank (C3/L11-14) and that the liquids component from the cyclone overflow is sent to the pressure tank separator (Fig. 1; C3/L30-46). The cyclone pre-separates the mixed flow into its solids, oil, water, and gas components. This results in a substantial reduction in the load on the separator (Fig. 1 #40), which means that the separator can operate much more effectively for a given capacity (C4/L1-7).
MECUSKER teaches that the separator (Fig. 1 #40) is conventional (C3/L49). MECUSKER does not teach the pressure tank comprises a partition wall. MARTIN 
a partition wall (perforate disc or plate, Fig. 1 #26) defining a collection chamber (left side of tank comprising inlet #7 and solids) and a separation chamber (right side of tank comprising oil, water, and gas and their respective outlets) in the pressure tank;
a first inlet (Fig. 1 #7) communicating with the collection chamber and being capable providing solids to the collection chamber (P3/L24-P4/L1);
a second inlet (Fig. 1 #30) communicating with the separation chamber;
a first drain (Fig. 1 #19) in communication with the collection chamber;
a first liquid outlet (Fig. 1 #50; P7/L23-24) in communication with the separation chamber, wherein the first liquid outlet is capable of allowing at least a portion of the liquid component that is received into the separation chamber to be removed therefrom; and
a gas outlet (Fig. 1 #49; P7/L20-23) in communication with the separation chamber, wherein the gas outlet is capable of allowing at least a portion of a gaseous component that is received into the separation chamber to be removed therefrom.
MARTIN teaches the perforate disc provides for oil coalescence and sand separation for improved phase separations (P7/L4-7). MARTIN teaches further that the pressure tank is capable of separating solids, oil, water, and gas (MARTIN claim 1).
Regarding the fluid connections of the separator (cyclone) to the three-phase pressure tank, the combination of MECUSKER and MARTIN teaches and/or suggests the cyclone underflow (solids) would be connected to the inlet of the collection tank for 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the system of MECUSKER to provide appropriate fluid connections to a solids/oil/water/gas separation tank and modify the separation tank of MECUSKER with a partition of MARTIN in order to further improve phase separation. The references are combinable, because they are in the same technological environment of mixed fluid separations. See MPEP 2141 III (A) and (G).
Regarding claim 2, MECUSKER teaches the separator comprises a cyclone separator (Fig. 1 #20).
Regarding claim 5, MARTIN teaches the separation chamber comprises a weir (Figs. 1-3; P8/L7-14), 
wherein the separator system defines a first liquid collection region on one side of the weir, and a second liquid collection region on a second side of the weir, and 
wherein the first liquid outlet (water outlet, Fig. 1 #50) is in communication with the first liquid collection region, and a second liquid outlet (oil outlet, Fig. 1 #55) of the pressure tank is in communication with the second liquid collection region.
Regarding claim 6, MARTIN teaches a gas collection region extends between the partition wall and an end of the pressure tank (Fig. 1), and wherein the gas outlet (Fig. 1 #49) is in communication with the gas collection region.
Regarding claim 7, MARTIN teaches the pressure tank comprises a pressure-relief valve (P5/L18-19) that is capable of allowing fluid flow between the separation 
Regarding claim 8, MARTIN teaches the pressure tank comprises a down-flow system (see elevated inflow pipe, Fig. 1 #7) in communication with the collection chamber, wherein the down-flow system is capable of creating a downward flow, away from the first inlet of the collection chamber, to facilitate migration of solids toward a bottom of the collection chamber. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MECUSKER (US 3802501) in view of MARTIN (CA 2041479) in view of MCMINN (3212232).
Regarding claim 3, MECUSKER does not teaches the separator comprises a flange connection physically connecting the separator to the pressure tank. However, MCMINN teaches a method and apparatus for fluid separation (title, Figs.) including a pressure tank (Fig. 1 #1) comprising a flange connection (Fig. 1 #68), which is a conventional fluid connection to another piece of equipment (such as a float box, Fig. 1 #70).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the cyclone separator of MECUSKER with a flange connection to the pressure tank as a conventional fluid connection known in the art. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MECUSKER (US 3802501) in view of MARTIN (CA 2041479) in view of WARNCKE (5236605) and Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MARTIN (CA 2041479) in view of WARNCKE (5236605).
Regarding claim 4, MARTIN teaches the pressure tank further comprises a washout system (Fig. 1 #12) positioned adjacent the collection chamber, and wherein the washout system is capable of washing solids toward the first drain (Fig. 1 #19).
MECUSKER does not teach the washout system positioned at least partially in the collection chamber; however, WARNCKE teaches a method and apparatus for continuous separation of oil from solid and liquid contaminants (title, Figs.) comprising a settling tank (Fig. 1 #20) having a first compartment (Fig. 3A #60) comprising a washout system (Figs. 4,4A #61) positioned in the compartment or chamber for the purpose of cleaning out settled solids (C5/L10-15,27-28).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the pressure tank of MECUSKER with a washout device in a collection chamber as taught by WARNCKE for the purpose of cleaning out settled solids. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Regarding claim 16, MARTIN teaches the pressure tank further comprises a washout system (Fig. 1 #12) positioned adjacent the collection chamber, and wherein the washout system is capable of washing solids toward the first drain (Fig. 1 #19).
MARTIN does not teach the washout system positioned at least partially in the collection chamber; however, WARNCKE teaches a method and apparatus for continuous separation of oil from solid and liquid contaminants (title, Figs.) comprising a settling tank (Fig. 1 #20) having a first compartment (Fig. 3A #60) comprising a washout 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the pressure tank of MARTIN with a washout device in a collection chamber as taught by WARNCKE for the purpose of cleaning out settled solids. The references are combinable, because they are in the same technological environment of fluid separations. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HESSE (US 20060086658) discloses an apparatus and method for processing fluids from oil wells including a pressure vessel with a partition and a hydrocyclone.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352.  The examiner can normally be reached on M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777